UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2048



DANNY R. CURRY,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-98-422-2)


Submitted:   December 14, 1999            Decided:   January 5, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Stewart Thompson, COOK & COOK, Madison, West Virginia, for
Appellant. James A. Winn, Regional Chief Counsel, Eda L. Giusti,
Assistant Regional Counsel, Office of the Generaql Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Rebecca A.
Betts, United States Attorney, Kelly R. Curry, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny R. Curry appeals the district court’s order affirming

the Commissioner’s decision to deny disability benefits.    We have

reviewed the joint appendix, administrative record, and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we affirm

substantially on the reasoning of the district court.    See   Curry

v. Apfel, No. CA-98-422-2 (S.D.W. Va. July 1, 1999).    In addition,

we note that it was not error to rely on the comparative qualifi-

cations of those who evaluated Curry’s I.Q. and give greater weight

to the opinions of medical personnel with superior credentials.

See Long v. Bowen, 866 F.2d 1066, 1067 (8th Cir. 1989).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2